Citation Nr: 1032708	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-04 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating for compensation based 
upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1943 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

This case was previously before the Board and remanded for 
additional development in June 2009.  All development has been 
substantially completed.


FINDING OF FACT

The Veteran has multiple service connected disabilities which 
render him unable to maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.16(a) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service- 
connected disabilities.  The Veteran may be awarded a TDIU upon a 
showing that he is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from his 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  See 
38 C.F.R.          §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 60 
percent or more, or, if more than one disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet the 
first two objective bases upon which a permanent and total 
disability rating for compensation purposes may be established, 
the Veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, occupational background, and other related factors, 
an extraschedular total rating may also be assigned on the basis 
of a showing of unemployability alone.  See 38 C.F.R.             
§ 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service-
connected disabilities alone must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

In this case, the Veteran's service-connected disabilities 
include posttraumatic stress disorder (PTSD), rated as 70 percent 
disabling; left total knee replacement, rated as 30 percent 
disabling; residuals of a left femur fracture, rated as 20 
percent disabling; status post left hip fracture, rated as 10 
percent disabling; and malaria and a shrapnel wound of the left 
heel, both rated noncompensable.  The Veteran has a total 
disability rating of 90 percent.

The Veteran's 70 percent rating for PTSD renders him eligible for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

The evidence shows that the Veteran was able to hold 
substantially gainful employment from his separation from service 
in 1946 until he retired in 1991.  A December 2004 VA examination 
indicated that the Veteran was working for his son about five 
hours per week.

In January 2010, the Veteran had VA examinations to determine the 
impact of his service connected disabilities on his ability to 
obtain and maintain substantially gainful employment.  Because 
the Veteran has physical and psychological disabilities, he was 
afforded two VA examinations.

First, the Veteran had a general medical examination.  During the 
examination, the Veteran reported suffering a left knee injury 
during service and a subsequent left knee replacement.  He 
reported no pain or flare-ups.  His walking is limited to one 
block, which the examiner noted was in large part due to the 
Veteran's age.  The examiner stated that the Veteran has used a 
walker for about four years for balance and to aid with walking.  
Regarding the left hip, the Veteran reported fracturing the hip 
in service.  During the examination, he reported no pain or 
flare-ups.

The Veteran had malaria twice during service; however, he 
currently suffers no residual problems from the disease.  The 
Veteran also had a minor shrapnel injury of the left heel during 
service.  He reported no current problems with the disability.

The examiner performed a physical examination after which he 
opined that the Veteran's service connected disabilities did not 
affect his employability.  Unfortunately a rationale was not 
provided, which lessens the probative value of the examination.

It is noted that the examiner submitted an addendum to his 
opinion in March 2010 indicating that he reviewed the Veteran's 
claims file, but that based upon his review of the file, he found 
nothing material that would add to his report.

The Veteran also had an examination for his service connected 
PTSD.  The examiner reviewed the claims file in conjunction with 
the examination.  The examiner reviewed the history of the 
Veteran's PTSD and stressors and performed an evaluation of the 
disability.  The Veteran stated that he retired due to age and 
not mental health problems.  While the Veteran reported in prior 
VA examinations that he retired in 1991, at this examination he 
stated that he retired in 1976, clearly showing difficulties with 
memory.

Based upon his findings, the examiner diagnosed the Veteran as 
having PTSD and cognitive disorder, NOS, and stated that the 
Veteran's PTSD and non-service-connected cognitive disability 
warranted a Global Assessment of Functioning (GAF) score of 40.  
The examiner further stated that the Veteran's social and 
occupational impairment is reflected in the GAF score and that he 
is unable to provide separate GAF scores for each of his mental 
disabilities.

The inability to provide separate GAFs only leads the Board to 
the conclusion that it is impossible to separate the Veteran's 
PTSD and non-service-connected cognitive disability.

A GAF score ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.

In his opinion, the examiner stated that the Veteran's clinical 
condition has worsened since his last examination.  Regarding 
employment, the examiner reiterated the Veteran's statement that 
he retired due to age.  While this may be true, the examiner did 
not proffer any other opinion regarding the Veteran's current 
ability to obtain and maintain gainful employment.  Regardless, 
based upon the GAF score of 40, which indicates that the Veteran 
is unable to work, and the examiner's opinion that the Veteran's 
PTSD has worsened, the Board finds that the examination weighs in 
favor of finding entitlement to TDIU benefits.  Accordingly, 
based upon the VA examiner's opinion that the Veteran's PTSD has 
increased in severity and the assigned GAF of 40, giving the 
Veteran the benefit of the doubt, the Board finds that TDIU 
benefits are warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

ORDER

TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


